PER CURIAM.
Appellant raises two issues in this appeal from his convictions and sentences for burglary of a structure, petit theft and possession of burglary tools. We affirm, without discussion, appellant’s claim that the trial court erred in denying his motion for judgment of acquittal. As to the second issue raised, the state concedes that the sentencing guidelines scoresheet was totalled incorrectly below by the prosecutor. The incorrectly calculated scoresheet totalled 43.8 sentence points, called for a minimum state prison term of 11.85 months and a maximum state prison term of 19.75 months. Appellant was sentenced to concurrent state prison terms of 19.75 months, the maximum allowable within that range. The correct total sentence score is 40.2, calling for a minimum state prison term of 9.15 months and a maximum state prison term of 15.25 months. We reverse and remand for resentencing pursuant to a corrected guidelines scoresheet.
AFFIRMED in part; REVERSED in part; REMANDED for resentencing.
ALLEN, WEBSTER and MICKLE, JJ, concur.